Title: Abigail Adams to John Adams, 29 August 1776
From: Adams, Abigail
To: Adams, John


     
      Dearest Friend
      Boston August 29 1776
     
     I have spent the 3 days past almost intirely with you. The weather has been stormy, I have had little company, and I have amused my self in my closet reading over the Letters I have received from you since I have been here.
     I have possession of my Aunts chamber in which you know is a very conveniant pretty closet with a window which looks into her flower Garden. In this closet are a number of Book Shelves, which are but poorly furnished, however I have a pretty little desk or cabinet here where I write all my Letters and keep my papers unmollested by any one. I do not covet my Neighbours Goods, but I should like to be the owner of such conveniances. I always had a fancy for a closet with a window which I could more peculiarly call my own.
     Here I say I have amused myself in reading and thinking of my absent Friend, sometimes with a mixture of paine, sometimes with pleasure, sometimes anticipating a joyfull and happy meeting, whilst my Heart would bound and palpitate with the pleasing Idea, and with the purest affection I have held you to my Bosom till my whole Soul has dissolved in Tenderness and my pen fallen from my Hand.
     How often do I reflect with pleasure that I hold in possession a Heart Eaqually warm with my own, and full as Susceptable of the Tenderest impressions, and Who even now whilst he is reading here, feels all I discribe.
     Forgive this Revere, this Delusion, and since I am debared real, suffer me, to enjoy, and indulge In Ideal pleasures—and tell me they are not inconsistant with the stern virtue of a senator and a Patriot.
     I must leave my pen to recover myself and write in an other strain. I feel anxious for a post day, and am full as solicitious for two Letters a week and as uneasy if I do not get them, as I used to be when I got but one in a month or 5 weeks. Thus do I presume upon indulgance, and this is Humane Nature, and brings to my mind a sentiment of one of your correspondents viz. “That Man is the only animal who is hungery with His Belly full.”
     Last Evening Dr. Cooper came in and brought me your favour from the post office of August 18 and Coll. Whipple arrived yesterday morning and deliverd me the two Bundles you sent, and a Letter of the 12 of August. They have already afforded me much amusement, and I expect much more from them.
     I am sorry to find from your last as well as from some others of your Letters that you feel so dissatisfied with the office to which you are chosen. Tho in your acceptance of it, I know you was actuated by the purest motives, and I know of no person here so well qualified to discharge the important Duties of it, Yet I will not urge you to it. In accepting of it you must be excluded from all other employments. There never will be a Salery addequate to the importance of the office or to support you and your family from penury. If you possess a fortune I would urge you to it, in spight of all the flears and gibes of minds who themselves are incapable of acting a disintrested part, and have no conception that others can.
     I have never heard any Speaches about it, nor did I know that such insinuations had been Thrown out.
     Pure and disintrested Virtue must ever be its own reward. Mankind are too selfish and too depraved to discover the pure Gold from the baser mettle.
     I wish for peace and tranquility. All my desires and all my ambition is to be Esteemed and Loved by my Partner, to join with him in the Education and instruction of our Little ones, to set under our own vines in Peace, Liberty and Safety.
     
      Adieu my Dearest Friend, soon, soon return to your most affectionate
      Portia
     
     
      PS Charlly is cleverly. A very odd report has been propagated in Braintree viz. that you were poisond upon your return at N.Y. Bass sets of on monday.
     
    